                           UNITED STATES DISTRICT COURT

                        FOR THE MIDDLE DISTRICT OF FLORIDA

  GOLDEN RULE FASTENERS, INC.,                                 Case No 6:19-cv-405

           Plaintiff,

           v.

  PROTECH PRODUCTS, INC.,                                      Jury Trial Demanded
           Defendant.




       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Golden Rule

Fasteners, Inc., declares that it has no parent corporation and no publicly traded corporation

currently owns 10% or more of its stock.

       Respectfully submitted: March 1, 2019
                                           /s/ Timothy C. Davis
                                           Timothy C. Davis, Fla. Bar No. 571880
                                           HENINGER GARRISON DAVIS, LLC
                                           2224 1st Avenue North
                                           Birmingham, Alabama 35203
                                           Telephone: (205) 326-3336
                                           Facsimile: (205) 373-2294
                                           Email: tim@hgdlawfirm.com

                                           James F. McDonough, III**
                                           Travis Lynch**
                                           HENINGER GARRISON DAVIS, LLC
                                           3621 Vinings Slope, Suite 4320
                                           Atlanta, GA 30339
                                           (404) 996-0869 (telephone)
                                           (205) 547-5504 (facsimile)
                                           jmcdonough@hgdlawfirm.com
                                           tlynch@hgdlawfirm.com

                                           COUNSEL FOR PLAINTIFF

                                           **Pro Hac Vice To Be Applied For


                                              1
